Case 17-01146         Doc 47   Filed 12/02/19 Entered 12/02/19 16:53:51          Desc Main
                                 Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 17-01146
DONALD A. BLUM and                                  CHAPTER 7
SUSAN B. BLUM,

               Debtors.                             JUDGE A. BENJAMIN GOLDGAR

                                  NOTICE OF MOTION
TO:
       Donald A. Blum
       Susan B. Blum
       1024 Warrington Rd.
       Deerfield, IL 60015
       BY U.S. MAIL

       David H. Cutler, Attorney for Debtors       BY ELECTRONIC TRANSMISSION
       Ilene F. Goldstein, Chapter 7 Trustee       BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on December 20, 2019 at 11:45 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable A. BENJAMIN
GOLDGAR, Bankruptcy Judge, at the Park City Branch Court, 301 S. Greenleaf
Avenue, Courtroom B, Park City, Illinois 60085, and then and there present the attached
Motion to Modify the Automatic Stay, a copy of which is hereby served upon you.


                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay, attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 2nd day of December 2019.

                                                BY: ________/s/ Terri M. Long________
                                                            TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING, its
Successors and/or Assigns
Case 17-01146         Doc 47    Filed 12/02/19 Entered 12/02/19 16:53:51          Desc Main
                                  Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                      NO. 17-01146
DONALD A. BLUM and                                    CHAPTER 7
SUSAN B. BLUM,

                Debtors.                              JUDGE A. BENJAMIN GOLDGAR

                        MOTION TO MODIFY AUTOMATIC STAY

        Now comes NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING, its
successors and/or assigns, (hereinafter referred to as “Movant”) a creditor herein, by
TERRI M. LONG, its attorney, and moves this Honorable Court for entry of an Order
modifying the restraining provisions of §362 of the Bankruptcy Code, and in support
thereof respectfully represents as follows:

        1. On January 15, 2017, the Debtors herein filed a petition for relief under Chapter
7 of the Bankruptcy Code.


        2. Movant is a creditor of the Debtors with respect to a certain mortgage upon real
estate, with a common address of 1024 Warrington Rd, Deerfield, Illinois 60015-3344,
with a total debt of $202,879.30 as of November 8, 2019.


        3. The Debtors have not offered, and Movant is not receiving, adequate protection
for its secured interest or depreciating value.


        4. The Debtors have no equity in the aforesaid real estate, and the said collateral is
not necessary to an effective reorganization by the Debtor.


        5. Movant will suffer irreparable injury, harm and damage should it be delayed in
foreclosing its security interest therein.


        6. As of November 8, 2019, the account is past due in the approximate amount of
$71,538.02 plus fees and costs.
Case 17-01146      Doc 47      Filed 12/02/19 Entered 12/02/19 16:53:51        Desc Main
                                 Document     Page 3 of 3

       7. An order of discharge was entered on April 18, 2017, but the case remains open
and the trustee has not filed a Report of No Distribution.


       8.   Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE,          NEWREZ        LLC      D/B/A      SHELLPOINT     MORTGAGE
SERVICING, its successors and/or assigns, prays that this Honorable Court enter an Order
modifying the restraining provisions of §362 of the Bankruptcy Code to permit the said
Movant to foreclose its security interest in certain real estate, with a common address of
1024 Warrington Rd, Deerfield, Illinois 60015-3344, and for such other and further relief
as this Court may deem just.
                                              NEWREZ LLC D/B/A SHELLPOINT
                                              MORTGAGE SERVICING, its Successors
                                              and/or Assigns

                                              BY: ________/s/ Terri M. Long________
                                                       TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: (708) 922-3302
Atty. for NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING, its
Successors and/or Assigns
